—Appeal by the defendant from a judgment of the County Court, Westchester County (Colangelo, J.), rendered December 20, 2010, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court failed to conduct a proper inquiry into his post-plea arrest before imposing an enhanced sentence is unpreserved for appellate review (see People v Miles, 268 AD2d 489 [2000]). In any event, the sentencing court’s inquiry was proper (see generally People v Outley, 80 NY2d 702, 713 [1993]).
To the extent that the defendant contends that his sentence was excessive, that contention is precluded by the defendant’s valid waiver of his right to appeal (see generally People v Lopez, 6 NY3d 248, 255-256 [2006]).
Dillon, J.E, Hall, Roman and Cohen, JJ., concur.